PER CURIAM.
The present application is by Robert C. Kent, Sr., a candidate for school board in the Parish of Plaquemines. It was granted at the same time as the application for supervisory writs was granted on application of Dallas A. Picou, Jr. in the companion suits. Roe, Dowdy and Blanchard v. Picou, 361 So.2d 874 (writ granted August 15, 1978).
In the lower court judgments, candidate Kent was held to be qualified as a candidate in the primary election to be held on the sixteenth day of September, 1978 for election to the office as a member of the Plaquemines Parish School Board, Ward 6 of the Ten Ward System in effect prior to June 11, 1970.
The present application by Kent was filed as a precautionary writ in the event this court held that the Five Ward System was still in effect. Since in the companion writs decision rendered this date, we have not held the five ward system to be in effect, the applicant is not in need of the precautionary relief sought by him only in the event this court determined that the Five Ward System was still in effect.
Accordingly, we recall and rescind the writ of certiorari, and we dismiss this application.